Citation Nr: 0732990	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for ischemic heart disease, formerly characterized 
as angina pectoris.

3.  Entitlement to service connection for peptic ulcer 
disease.



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran had Recognized Guerilla Service from February 
1945 to March 1946.  The veteran served during World War II.  
There is no evidence that the veteran was a prisoner of war 
during his active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines, which denied the 
benefits sought on appeal.

Initially characterized as angina pectoris, the veteran's 
claim for service connection for heart disease was previously 
denied in a June 1990 rating decision.  The claim was 
reopened in an August 1991 rating decision and denied again.  
Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim for service connection for ischemic heart 
disease, formerly adjudicated as angina pectoris.  

The issues of entitlement to service connection for ischemic 
heart disease and peptic ulcer disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having 
bilateral hearing loss that was caused, presumed to have been 
caused or worsened by active service.

3.  Since August 1991, new and material evidence has been 
received to reopen the veteran's previously denied claim of 
service connection for heart disease.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not caused by nor presumed to 
have been caused by active service.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).

2.  Evidence obtained since the RO denied entitlement to 
service connection for ischemic heart disease, formerly 
characterized as angina pectoris, is new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for service connection for bilateral 
hearing loss, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in August 2006.  As such, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice dated in June 2005 was 
given prior to the appealed AOJ decision, dated in August 
2005.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the bilateral hearing loss issue on 
appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  The Board now turns to the merits 
of the veteran's claim.  




Bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss which he maintains was caused by service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection 
may be granted if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  38 C.F.R. § 
3.307.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

The veteran's Affidavit for Philippine Army Personnel is 
devoid of any reference to hearing loss while in service or 
upon discharge from service.  In fact, under the document's 
section entitled Records of Wounds and Illnesses Incurred, it 
listed the veteran as having "none." 

The veteran's treatment records, dated from April 2005 to May 
2005 reflect a diagnosis of mild to moderate hearing loss in 
the right ear and moderate to severe hearing loss in the left 
ear.  There is no opinion as to the cause or etiology of the 
claimed hearing loss.  

During a private audiological evaluation in May 2005, the 
veteran's puretone thresholds, in decibels, were as follows 
("X" indicating that no thresholds were taken at that 
level):




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
45
X
50
LEFT
50
60
65
X
75

The Board notes that for VA purposes, an examination for 
hearing impairment must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test of puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  See 38 C.F.R. § 4.85.  

Given the evidence as outlined above, there is no evidence to 
show that the veteran incurred bilateral hearing loss while 
in service or within a year of discharge from service.  In 
fact, the only evidence of treatment was in May 2005-nearly 
60 years after his discharge from service.  Further, there is 
no competent evidence attributing the veteran's hearing loss 
to his period of service.  Thus, service connection for 
bilateral hearing loss must be denied on a direct and 
presumptive basis.  

New and material evidence

In August 1991, the RO reopened and denied the veteran's 
service connection claim for, then characterized, angina 
pectoris, finding that the clinical records were not official 
and that there was no evidence that the veteran was diagnosed 
with heart disease during service or within a year of 
discharge from service.  The veteran was advised of the 
denial of benefits and of his appellate rights, but did not 
appeal the decision.  As such, it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application dated in December 2004, the 
veteran sought to introduce a new claim for ischemic heart 
disease.  The Board characterizes angina pectoris as a 
symptom associated with ischemic heart disease, therefore, 
the veteran's current claim is a request to reopen his 
previously denied claim for angina pectoris.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this, "new and material evidence" is defined as evidence 
not previously submitted to agency decision makers which 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
not every piece of new evidence is "material," but that 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

The Board notes that the RO did not treat the veteran's 
ischemic heart disease claim as a claim to reopen.  The 
veteran was not provided with notice of what evidence is 
required to reopen a previously denied claim pursuant to Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds, 
however, that the veteran is not prejudiced by this lack of 
notice as it is reopening the veteran's claim for heart 
disease.  

The Board is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).  Therefore, the 
Board must now review all of the evidence which has been 
submitted by the veteran or otherwise associated with the 
claims folder since the last final decision in August 1991.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the August 1991 rating decision, the evidence 
of record included the veteran's Affidavit for Philippine 
Army Personnel, statements from the veteran, and a medical 
certificate, dated in April 1990.  The Army Personnel records 
did not reflect any complaints of or diagnoses of angina 
pectoris, or any other heart condition.  The April 1990 
medical certificate reflected the veteran's complaints of 
chest pain and dyspnea.  The physician diagnosed the veteran 
as having severe hypertension, cerebral "insufficiency," 
coronary "insufficiency," and a bleeding peptic ulcer.  The 
physician had not opined as to whether the veteran's 
diagnoses were linked to service.  

Since the August 1991 rating decision,  VA received 
additional evidence, including, numerous statements by the 
veteran, a November 2004 physician's statement, two February 
2005 statements purportedly from Filipino veterans, a 
February 2005 physician's statement, April 2005 x-ray 
evidence, a September 2005 physician's statement, private 
treatment records, dated from December 2002 to September 
2005, a December 2005 statement from a Philippine Army 
corporal, and a joint affidavit dated in December 2005 by the 
veteran's friends.

In November 2004, the veteran's treating physician submitted 
a letter wherein he noted the veteran's current diagnoses of 
congestive heart failure, ischemic heart disease and peptic 
ulcer disease.  The physician did not opine as to the 
etiology of these diagnoses.  

In a February 2005 statement purportedly from a Filipino 
veteran, he recalled that the veteran incurred ischemic heart 
disease and "beriberi" from World War II.  He named a nurse 
who had treated the veteran.  

In the other February 2005 statement purportedly from a 
Filipino veteran, it was noted that the veteran was treated 
for heart disease and a peptic ulcer after discharge from 
service.  The statement included the name of a deceased 
physician who purportedly treated the veteran.  It also noted 
that the veteran had ischemic heart disease and peptic ulcer 
disease because of "mountain fastness aggravated in his 
military service."  

The February 2005 physician's statement included an opinion 
as to the etiology of the veteran's ischemic heart disease 
and peptic ulcer disease.  The physician indicated that the 
veteran's ischemic heart disease and peptic ulcer disease 
were related to the "hunger, stress and over-fatigue during 
his stint in the active service."  

The x-ray evidence, dated in April 2005, reflected the 
radiologist's impression that the veteran had a cardiomegaly 
with atheromatous aorta.  He noted that the x-ray revealed 
that the "heart [was] enlarged with left ventricular 
prominence [and] the aorta [was] dilated and calcified."  
The radiologist did not opine as to what may have caused the 
veteran's heart condition.  

Treatment records dated from December 2002 to September 2005 
indicate treatment for and diagnoses of ischemic heart 
disease and peptic ulcer disease.  These records do not 
include an opinion as to the cause or etiology of the claimed 
diagnoses.  
 
The December 2005 statement from a Philippine Army corporal 
noted that the veteran had ischemic heart disease and peptic 
ulcer disease after his discharge from service.  

The December 2005 joint affidavit from what appears to be 
acquaintances of the veteran indicates that they knew the 
veteran had ischemic heart disease and peptic ulcer disease 
upon discharge from service.  

The Board finds that February 2005 statement from the 
veteran's physician is new and material evidence.  This piece 
of evidence is new as it was not before agency decision 
makers when deciding the original claim, and they are 
material because they speak to unestablished facts necessary 
to substantiate the claims.  

Due to receipt of the February 2005 medical nexus opinion, 
the veteran's previously denied claim of service connection 
for heart disease, formerly adjudicated as angina pectoris, 
is reopened.






ORDER

Service connection for bilateral hearing loss is denied.

New and material evidence having been received, the claim of 
entitlement to service connection for heart disease, formerly 
adjudicated as angina pectoris, is reopened.

REMAND

As noted above, the February 2005 letter from the veteran's 
physician constitutes new and material evidence in support of 
his heart disease claim.  The Board notes that further 
evidentiary development is necessary for both the ischemic 
heart disease and peptic ulcer disease claims.  

The physician in the February 2005 letter noted that the 
veteran's ischemic heart disease and peptic ulcer disease 
were caused by his World War II service.  Although the 
physician linked the veteran's current diagnoses to service, 
he did not give a medical rationale to support this opinion.  

Following a complete review of the record, the Board finds 
that the medical evidence is insufficient upon which to 
render a decision.  Thus, this claim must be remanded in 
order for an examination to be scheduled and a medical 
opinion obtained as to whether the veteran's ischemic heart 
disease and peptic ulcer disease are related to service.  
This examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  In order to secure the medical 
rationale leading to the February 24, 2005 
medical nexus opinion of Dr. A., VA should 
attempt to obtain the veteran's medical 
records associated with Dr. A.'s 
treatment.  

Attempt to obtain all outstanding medical 
records associated with the veteran's 
treatment for ischemic heart disease and 
peptic ulcer disease.  

The veteran should be requested to sign 
the necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If VA cannot 
obtain records, a notation to that effect 
should be included in the claims file.  In 
addition, the veteran should be informed 
of any such problem.

2.  Schedule the veteran for a VA 
examination with an appropriate specialist 
to determine the nature and etiology of 
the veteran's ischemic heart disease and 
peptic ulcer disease.  The veteran's 
claims folder should be made available to 
the examiner for review.  The examiner is 
to perform all necessary clinical testing 
and render all appropriate diagnoses.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that currently diagnosed disabilities of 
ischemic heart disease and peptic ulcer 
disease had their origin during service. 

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


